Case 1:19-cr-00141-AT-RGV Document 31 Filed 05/10/19 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

UNITED STATES OF
AMERICA,

Plaintiff, CASE NO.

vs 1:19-CR-00141-1-AT

ERIK ALONSO VEGA,

a

Defendant.

ORDER APPOINTING COUNSEL

The Court finds the Defendant, the individual named below, having
testified under oath or having otherwise satisfied this Court that he or she is
financially unable to employ counsel, is indigent, and because the interest of
justice so require;

IT IS ORDERED that Lawanda N. Hodges is hereby appointed to

represent Defendant Erik Alonso Vega.

This 9th day of May, 2019.

—
L
UNITED STATES MAGISTRATE JUDGE

 

 
